MARY'S OPINION HEADING                                           




NO. 12-01-00355-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

LARRY G. CARPENTER AND
LAVERNE CARPENTER,§
	APPEAL FROM THE 
APPELLANTS

V.§
	COUNTY COURT AT LAW NO. 2 OF

ARP STATE BANK,
APPELLEE§
	SMITH COUNTY, TEXAS




PER CURIAM
 This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed on October 22,
2001.  Thereafter, on November 19, 2001, Appellant filed a notice of appeal which failed to contain
the information required by Rule 25.1(e), i.e. a certificate of service showing service on all parties
to the trial court's judgment.  
	Thus, on December 20, 2001, Appellant was notified pursuant to Tex. R. App. P. 37.1 that
the notice of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified
that unless he filed a corrected notice of appeal on or before January 21, 2002, the appeal would be
referred to the court for dismissal.  Tex. R. App. P. 42.3.   
	In accordance with this court's notice, Appellant filed an amended notice of appeal on
January 17, 2002.  That notice, however, was also defective in that it still failed to comply with Rule
25.1.  Since Appellant has persisted in failing to correct his defective notice of appeal after notice,
the appeal is dismissed for failure to comply with the Texas Rules of Appellate Procedure.  Tex. R.
App. P. 42.3(c).
Opinion delivered January 23, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.
DO NOT PUBLISH